FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORMA ELIZABETH GONZALEZ-                        No. 09-73779
RAMIREZ, aka Rosario Moreno-Garcia,
                                                 Agency No. A200-049-326
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       Norma Elizabeth Gonzalez-Ramirez, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals order dismissing her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision denying her application for asylum.1

We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

         Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Gonzalez-Ramirez failed to show her alleged persecutors

threatened her on account of a protected ground. Her fear of future persecution

based on having brothers who are gang members is not on account of the protected

ground of membership in a particular social group. See Arteaga v. Mukasey,

511 F.3d 940, 944-46 (9th Cir. 2007) (holding that neither current nor former gang

members constitute a particular social group). Any fear of future persecution

based on Gonzalez-Ramirez’s resistance to attempted gang recruitment is not on

account of the protected ground of either membership in a particular social group

or political opinion. Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




         1
         Petitioner did not challenge the denial of withholding of removal and
protection under the Convention Against Torture.

                                           2                                    09-73779